Argued April 26, 1923.
This is an appeal from the Workmen's Compensation Board. The board affirmed the finding of the referee in favor of the claimant in the sum of $126. The court of common pleas, upon appeal by the defendant, affirmed the finding of the compensation board, but instead of entering judgment for the amount of that finding, inadvertently entered judgment in the sum of $426. This mistake the court subsequently corrected and modified the judgment so that it stands for $126, the amount awarded by the referee. The six judges who sat at the argument of this case are equally divided in opinion, and as a consequence the assignments of error are dismissed.
The judgment, as modified, is affirmed. *Page 183